Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. CN 105460210 in view of Lidak (WO 0032468).
Re’ claim 1. Hu discloses An unmanned aerial vehicle comprising: a vehicle body (Hub of rotorcraft best shown in Fig. 9 at center of the rotors); a vehicle thruster (rotors attached to periphery of the Hub/body) attached to the vehicle body; a moveable battery support Shown in Fig. 7 and detailed in 3rd paragraph from the end of the specification regarding claim 7 – paragraph presented below) attached to the vehicle body; 
“FIG. 7 is the invention of a bridge for detecting six-rotor craft of portable laser distance measuring sensor and the tripod mounting schematic diagram. a laser distance measuring sensor is fixed on the two-axis laser head, and regulating to gravity through the axes of the two motors. then through hanging structure is fixed with two carbon tube body, and is located at front lower part of the aircraft. a battery fixed to the rear lower part of the machine body, through adjusting the distance of the cell from the body center, can adjust the centre of gravity of the aircraft is located at the geometrical center position.”
Hu does not explicitly teach an actuator attached to the moveable battery support; and an electronic controller attached to the actuator.
Lidak teaches an actuator 15 attached to a moveable counterweight 22; and an electronic controller 18 attached to the actuator. It would have been obvious to use the teachings of Lidak in the invention of Hu, in order to as disclosed in Lidak control the balance of the system. 


Claim 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. CN 105460210 in view of Lidak (WO 0032468) and in view of Goossen (US 20090050750).
Re’ claim 2-5. Hu does not teach in the manner disclosed in the specification The unmanned aerial vehicle of claim 1 further comprising a utility system wherein said utility system comprises a tool arm having a proximal end attached to said vehicle body and a distal end with an attached tool component where said tool component is releasably attached to said distal end..
	Goossen teaches a utility system comprising an arm 1 for a UAV rotor platform 3 having a proximal end attached to said vehicle body and a distal end with an attached tool component (Fig. 1) where said tool component is releasably attached to said distal end (see figures 5-8 disclosing alternative and replaceable head fittings to the arm and would include a grip mechanism (Fig 5 and 11). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the arm of Goossen in the invention of Hu in order to provide an actuatable means to carry, manipulate or grasp objects as disclosed in Goossen. 
Claims 2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. CN 105460210 in view of Lidak (WO 0032468) and in view of Moore US 8167234.
Re’ claims 2, 6-8. Hu does not teach in the manner disclosed in the specification The unmanned aerial vehicle of claim 1 further comprising a utility system where said utility system comprises a surveillance system, a weapons system, or and communication system.
Moore teaches a utility system being a surveillance system (114, 401, 402, 403, 404, 405, 407), a weapons system 113 and/or a communications system (See claim 6) for a UAV. It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the features of Moore into the invention of Hu in order to allow for surveillance capabilities, communication to other UAVs etc. and potential defensive/attacking capabilities of the UAV as disclosed and stated in Moore to create a more versatile aircraft. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 4/13/2022, with respect to the rejection(s) of claim(s) under Hu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lidak. It would have been obvious to use the actuated weight controller in the invention as the mere inclusion of an actuator where previously there was a manual adjustment of the battery CG apparatus of Hu is within the skill of one of ordinary skill in the art. It has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M BENEDIK whose telephone number is (571)270-7824. The examiner can normally be reached 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M. BENEDIK/
Primary Examiner
Art Unit 3647



/JUSTIN M BENEDIK/Primary Examiner, Art Unit 3642